DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Response to Amendment
This office action is responsive to the amendment filed on May 20, 2022.  As directed by the amendment: claims 1, 3-10, and 12-32 have been amended and claims 2 and 11 have been cancelled.  Thus, claims 1, 3-10, and 12-32 are presently pending in this application.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every 112(b) rejections previously set forth in the Final Office Action mailed November 23, 2021.
Response to Arguments
Applicant’s arguments, see pg. 8, filed May 20, 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C 103 have been fully considered and are persuasive, specifically in regards to Myers not teaching or disclosing a breast shield which is separate from the diaphragm, as required by the amended claim.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the diaphragm holder" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  it is unclear if the claim should be amended to recite “a diaphragm holder” or if the claim intends to be dependent on claim 12.  For examination purposes, the first interpretation was used.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7, 9, 12-14, 17-20, 22-25, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil (US 20130023821) in view of Chang (US 20180333523).
	Regarding claims 1 and 31, Khalil discloses a breast pump device comprising: 
	a self-contained, in-bra wearable device (the device of fig. 9 is shown to be a self- contained device which is capable of being worn in a bra; paragraph 32) comprising: 
	a diaphragm configured to prevent milk from reaching the pump by forming a seal around its outer edge (membrane 3 in fig. 11; paragraph 57 discloses the diaphragm is sealed through outer and inner securing beads 30/31 to prevent milk from accessing the pump); 
	a housing (shell ring and cover 6’ and 6” in fig. 9 form a housing) that includes:
		a power source (paragraph 51 discloses a power source can be integrated into the housing), and
		 an air pump powered by a power source and configured to generate negative air pressure by driving the diaphragm (vacuum pump 81 in fig. 11; paragraph 32 discloses that the power supply is integrated into the housing or is connected to the vacuum pump and it is understood that this power supply would power the pump); 
		a breast shield (breast interface 1 in fig. 11) comprising a breast flange (base part 12 in fig. 7) and a nipple tunnel (stub 10 in fig. 4) and that is separate from the diaphragm (fig. 11 shows that the breast shield and the diaphragm are separate components) and configured to enclose the diaphragm with the housing (figs. 4/5 and 10 shows the diaphragm positioned within the housing and enclosed by the shield and the walls of the housing) [claim 31]; and 
	a milk container that is configured to attach to the housing (milk collection container 7’ in fig. 9).
	However, Khalil does not teach the power source being a rechargeable battery.

Chang teaches a substantially similar self-contained breast pump system (breast pump system 10 in fig. 1A) having a rechargeable battery (battery 48 in fig. 6A; paragraph 72 discloses that the battery provides a rechargeable power source), and a pump (drivers 44 and 46 in fig. 6A).  Chang further teaches that the rechargeable battery powers the pump (paragraph 80 discloses the battery powers the system; paragraph 95 discloses that the battery is electrically connected to the drivers).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the power source to be a rechargeable battery, as taught by Chang, in order for the power source to be reused.  
Regarding claim 3, in the modified system of Khalil, Khalil discloses the breast shield is configured to rotate smoothly around a nipple inserted into the nipple tunnel (the shield of Khalil is functionally capable of being rotated smoothly around a nipple since the claim does not require that the shield be fully latched onto the nipple for this rotation to occur).
Regarding claim 4, in the modified system of Khalil, Khalil discloses the breast shield is a one piece item that in use is configured to present a single continuous surface to the nipple and breast (fig. 11 shows the breast shield 1 as a one piece item).
	Regarding claim 5, in the modified system of Khalil, Khalil discloses the breast shield integrates the breast flange and nipple tunnel as a one-piece item (fig. 11 shows the breast shield 1 as a one piece item).
Regarding claim 6, in the modified system of Khalil, Khalil discloses the breast flange and the nipple tunnel are a single, integral item with no joining stubs (paragraph 60 discloses that the breast shield comprises the base part and stub integrally formed; figs. 4 and 6 show that the shield comprises the breast flange 12 and the nipple tunnel 10 and no other stubs are a part of the breast shield).
Regarding claim 7, in the modified system of Khalil, Khalil discloses the breast shield is generally symmetrical about a center-line running from the top to the bottom of the breast shield when positioned upright for normal use (figs. 4 and 11 shows the shield being symmetrical).
	Regarding claim 9, in the modified system of Khalil, Khalil discloses the housing is configured to slide onto the breast shield, when the breast shield has been placed onto a breast, using guide members (stub 44 and groove 100 of the diaphragm holder and breast shield, respectively, help guide the shield into place relative to the housing).
	Regarding claim 12, in the modified system of Khalil, Khalil discloses the diaphragm is substantially circular (fig. 11 shows the diaphragm 3 as circular) and is configured to self-seal under the negative air pressure to a substantially circular diaphragm holder that is part of the housing (figs 4/5 shows the diaphragm sealing against diaphragm holders 2 and 4).
	Regarding claim 13, in the modified system of Khalil, Khalil discloses the diaphragm is a membrane (element 3 is disclosed as a membrane in paragraph 53), the diaphragm deforming in response to changes in air pressure caused by the air pump to create negative air pressure in the nipple tunnel (figs. 4 and 5 shows the diaphragm deforming).
Regarding claim 14, in the modified system of Khalil, Khalil discloses the diaphragm is configured to be removable from a diaphragm holder (membrane housing part 4 in fig. 11; paragraph 21 discloses that the diaphragm is cleanable indicating that it must be removable from the holder 4) that sits above the breast flange and the nipple tunnel portion (fig. 4, see below).

    PNG
    media_image1.png
    385
    587
    media_image1.png
    Greyscale

Regarding claim 17, in the modified system of Khalil, Khalil discloses the milk container has a surface shaped to continue a curved shape of the housing (fig. 9), so that the breast pump device can be held comfortably inside the bra (paragraph 70).
Regarding claim 18, in the modified system of Khalil, Khalil discloses the milk container comprises a flexible valve that self-seal under negative air pressure against a milk opening in the nipple tunnel and that permits milk to flow into the milk container (non-return valve 5 in figs. 4 and 5; paragraph 69 discloses that the valve is incorporated into the milk collection container 7’; fig. 4 and 5 show the valve flexing when opening).
Regarding claim 19, in the modified system of Khalil, Khalil discloses the milk container is configured to be attachable to the housing with a mechanical mechanism that releasably attaches or latches when the milk container is sufficiently pressed on to the housing with a single push action (locking lug 71 in fig. 11 is a mechanical mechanism and is disclosed to engage a recess in paragraph 69 indicating that it is capable of engaging the recess with single push action since this push action is not further defined).
Regarding claim 20, in the modified system of Khalil, Khalil discloses the milk container comprises a cap configured to be removable from the milk container (coupling part 72 in fig. 11; paragraph 69 discloses that the part includes a non-return valve indicating that the part would necessarily have be removable in order to access the milk after collection) and further comprises a removable valve that is configured to enable milk to pass into the milk container in one direction (“integrated valve” in paragraph 69; the valve would necessarily have to be removable since the valve is a non-return valve and would have to be removed in order to access the milk after collection).
Regarding claim 22, in the modified system of Khalil, Khalil discloses the milk container is wider than it is tall (fig. 11).
Regarding claim 23, in the modified system of Khalil, Khalil discloses the nipple tunnel comprises on a lower surface an opening configured such that expressed milk can flow under gravity into the milk container (the examiner notes that the term “lower” is not positionally defined, the surface designated below is considered the “lower” surface).

    PNG
    media_image2.png
    343
    599
    media_image2.png
    Greyscale


Regarding claim 24, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the housing further comprises a wireless data communications system configured to be powered by the battery. 
As discussed above, Chang teaches a similar breast pump device (fig. 1b) which comprises a wireless data communications system (paragraph 124 discloses incorporating a chip into the controller to communicate with an external computer through Wi-Fi/Bluetooth) which is powered by a battery (paragraphs 80 and 95 discloses the battery being electrically connected to the controller and that the battery powers the system; since paragraph 124 discloses the chip being a part of the controller, the chip would be powered by the battery).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the control systems of Khalil to incorporate a wireless data communications systems, as taught by Chang.  This modification would enable data transmission to analyze milk collection trends over time (paragraph 124).
Regarding claim 25, in the modified system of Khalil, Khalil discloses the housing has a front surface that is configured to fit inside a bra and to contact an inner surface of the bra (6” in fig. 9), and a rear surface that is shaped to contact, at least in part, the breast shield (6’ in fig. 9).
	 Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Chang, as applied to claim 1 above, and further in view of Miller (US 20160325031).
Regarding claim 10, modified Khalil teaches all of the claimed limitation set forth in claim 1, as discussed above.  Modified Khalil teaches the breast shield is configured to be directly removable from the housing in normal use or during normal disassembly (the breast shield would be releasable from the housing by releasing the shield from its magnetic connection with the housing in modified Khalil).
While it appears that the milk container of Khalil is capable of being directly removed from the housing in normal use/disassembly through locking lug (71 in fig. 11).  However, modified Khalil does not explicitly teach or disclose the milk container being directly removable from the housing in normal use or during normal disassembly.
Miller teaches a breast pump system (fig. 3A) in which the breast shield and milk container are capable of being disconnected from the rest of the system (paragraph 29).  Since Miller teaches that only these components need cleaning (paragraph 29), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of Khalil to include only two parts that are directly removable from the housing in normal use or normal dis-assembly: the breast shield and the milk container, for the purpose of enabling easy cleaning of the shield and container. 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Chang, as applied to claim 1 above, and further in view of Phillips (US 20160296682).
Regarding claim 15, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above. Although it appears based on fig. 11 of Khalil that the container would be rigid, modified Khalil does not explicitly teach or disclose this limitation. 
Phillips teaches a breast pump system (fig. 1) comprising a milk collection container (“collection container” 120 in fig. 1) which is substantially rigid (paragraph 57 discloses the container being made from Tritan; pg. 21 of Applicant’s specification discloses that Tritan is a polycarbonate material, which is a known rigid material).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the container of modified Khalil to be made of Tritan for the purpose of enabling the container to maintain its strength when a vacuum is applied, as taught by Phillips (paragraph 57).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Chang, as applied to claim 1 above, and further in view of Thompson (US 7662018).
Regarding claim 16, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above.  Khalil further discloses that the milk container is configured to attach to a lower part of the housing (fig. 9).  Khalil further appears to disclose the milk container forms a flat bottomed base for the device (figs. 9-11); however, modified Khalil does not explicitly teach this limitation.
Thompson teaches a system (fig. 4) having a milk container (30 in fig. 4) which has a lower surface which is flat (38 in fig. 5) and provides a base that enables the entire system to stand upright (fig. 5; 5:28-34). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the container of modified Khalil to have a lower surface that is flat and provides a base that enables the entire system to stand upright since Thompson teaches that this arrangement is advantageous as it allows the system to be placed on a table (5:28-34).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Chang, as applied to claim 1 above, and further in view of Guthrie (US 20160220743).
Regarding claim 21, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above. Khalil further discloses the top of the container comprises an optically clear region (paragraph 69 discloses the container is transparent in its entirety).  However, modified Khalil does not teach or disclose the top is aligned below one or more light emitters positioned in the base of the housing.
Guthrie teaches a breast pump system (fig. 8) having a milk collection container (810 in fig. 8) and a housing (808 in fig. 8).  Guthrie further teaches that the system can include a sensor subsystem comprising at least one light emitter (603 in fig. 6a) to emit a light to at least one light detector (604 in fig. 6a; paragraph 63) for the purpose of calculating milk volume (paragraph 63).  Guthrie further teaches that this sensor subsystem may be placed in the base of the housing so it is aligned with the top of the milk container (fig. 8).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the housing of modified Khalil to include the light emitter and light detector in the base of the housing, as taught by Guthrie, for the purpose of calculating expressed milk volume.
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Chang, as applied to claim 1 above, and further in view of Makower (US 20160206794).
Regarding claim 26, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the housing comprises a at least one of a visual or haptic indicator that is configured to indicate whether milk is flowing or not flowing into the milk container.
Makower teaches a similar breast pump system (100 in fig. 1) having a visual indicator that indicates whether milk is flowing or not flowing into the milk container (250 in fig. 6; paragraph 163 discloses that the display which visually indicates the volume and flow rate of the milk being expressed which is indicative of whether milk is flowing or not flowing).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the display of modified Khalil to be capable of displaying volume and flow rate, as taught by Makower.  This modification would enable a user to keep track of milk expression data to monitor pumping efficiency over time.   
	 Regarding claim 27, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the housing further comprises at least one of a visual or haptic indicator that is configured to indicate if the pump is operating correctly to pump milk, based on whether the quantity and/or the height of the liquid in the milk container above its base is increasing above a threshold rate of increase.
Makower teaches a similar breast pump system (100 in fig. 1) having a visual indicator (display 250 in fig. 6) that indicates if the pumping mechanism is operating correctly to pump milk, based on whether the quantity and/or the height of the liquid in the container above its base is increasing above a threshold rate of increase (the examiner notes the threshold rate of increase has not been defined; as such, paragraph 163 discloses that the display displays a quantity of liquid in the container, i.e. volume of milk volume having been expressed, and paragraph 247 discloses that the display displays this information in real-time - indicating that the display is functionally capable of indicating if the pump is operating correctly based on the quantity of liquid if the container is increasing above a threshold rate of increase as a user would be able to view the data displayed to determine what the rate of increase is). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the display of modified Khalil to be capable of displaying volume and flow rate in real-time, as taught by Makower.  This modification would enable a user to keep track of milk expression data to monitor pumping efficiency over time.   
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Chang, as applied to claim 1 above, and further in view of Tanaka (US 20170035951).
Regarding claim 28, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the pump comprises a piezo air pump system.
Tanaka teaches a breast pump system (fig. 1) which utilizes a piezoelectric pump to drive suction (15 in fig. 1; paragraph 33). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the air pump of Khalil to be a piezo air pump. This modification would provide the added advantage of reducing motor sound typically caused by electric motors, as taught by Tanaka (paragraph 47).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Chang, as applied to claim 1 above, in further view of Baker (US 20090281485).
Regarding claim 30, modified Khalil teaches all of the claimed limitations set forth in claim 1, as discussed above, but does not teach or disclose the breast pump device makes less than 30dB noise at maximum power and less than 25dB at normal power, against a 20dB ambient noise.
Baker is directed towards a device for removing fluid from a body (fig. 6) using a vacuum pump embodied as a motor (motor 9 in fig. 6; paragraph 243).  Baker further teaches that the device makes less than 20 decibel of noise at full power (paragraph 121) by sound proofing the walls of the housing and by adding a counter balance to the motor (paragraph 144).  Baker is reasonably pertinent to the problem faced by the inventor in that Baker reduces the decibel level of a medical device used by a user at home to increase patient comfort.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the device of modified Khalil to have the device make less than 20 dB of noise during maximum power for the purpose of making the device for discrete and comfortable for the user and others around the user. 
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khalil in view of Chang, as applied to claim 31 above, in further view of Myers (US 20080275386).
Regarding claim 32, modified Khalil teaches all of the claimed limitations set forth in claim 31, as discussed above, but does not teach or disclose the pump is configured to generate negative air pressure with a maximum suction of approximately 240 mmHg.
Myers is directed towards a similar device (fig. 1) in which the pump is configured to generate negative air pressure with a maximum suction of approximately 240 mmHg (paragraph 72).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified  the pump of modified Khalil to be configured to generate negative air pressure with a maximum suction of approximately 240 mmHg, as taught by Myers, since Myers teaches that this maximum suction is expected to produce acceptable results (paragraph 72).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 9, 10, 12-28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,926,011 in view of Khalil and Chang, and the teachings discussed in the table below. 
Claim 1 of the issued patent discloses all of the claimed limitations of claims 1 and 31 of the application except a rechargeable battery; the breast shield having a breast flange and nipple tunnel and being separate from the diaphragm and configured to enclose the diaphragm with the housing; the diaphragm being sealed around its edge.
Khalil teaches a breast pump system (fig. 10) having a breast shield (1 in fig. 11) with a flange (12 in fig. 7) and a nipple tunnel (13 in fig. 7) which is separate from the diaphragm (fig. 11) and is configured to enclose the diaphragm with the housing (figs. 9-11).  Khalil further teaches the diaphragm forms a seal around its outer edge (fig. 4/5). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the breast shield to have a flange/nipple tunnel and be configured to enclose the diaphragm with the housing and to have modified the diaphragm to form a seal around its outer edge.  This configuration of the breast shield is known in the art and provides for a surface for contacting the breast and receiving the nipple and would allow the shield to be cleaned/replaced separate from the diaphragm.  The diaphragm modification would enable the diaphragm to form an effective pumping chamber.
Chang teaches a substantially similar self-contained breast pump system (breast pump system 10 in fig. 1A) having a breast shield (flange 14 in fig. 1A) attached to a housing (housing 12 in fig. 1A), rechargeable battery (battery 48 in fig. 6A; paragraph 72 discloses that the battery provides a rechargeable power source), and a pump (drivers 44 and 46 in fig. 6A).  Chang further teaches that the rechargeable battery powers the pump (paragraph 80 discloses the battery powers the system; paragraph 95 discloses that the battery is electrically connected to the drivers and controller).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the claim of the issued patent to have a rechargeable battery which powers the pump, as taught by Chang, in order for the battery to be reused and to render the pump operable.  

‘292 Claims
'011 Claims
Teaching
1
1
Teachings discussed above.
3
 
Khalil teaches the claimed subject matter as discussed above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to better fit the shield onto the breast.
4
30

5
30
 
6
 
Khalil teaches the claimed matter of claim 6, as discussed above.  It would have been obvious to have modified the claim of '011 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
7
 
Khalil teaches the claimed matter of claim 7, as discussed above.  It would have been obvious to have modified the claim of '011 for the purpose of enabling a user to place the shield on the breast without concern of proper orientation.
9

Guthrie teaches the claimed matter of claim 9, as discussed above.  It would have been obvious to have modified the claim of '011 for the same reason above.
10
13
 
12
 
Khalil teaches the claimed matter of claim 12, as discussed above.  It would have been obvious to have modified the claim of '011 since Khalil teaches that this shape is sufficient to transfer suction to the nipple.
13

 Khalil teaches the claimed matter of claim 13, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this configuration enables a uniform pump output (paragraph 31).
14
 
Khalil teaches the claimed matter of claim 14, as discussed above. It would have been obvious to have modified the claim of '011 for the purpose of enabling the diaphragm to be replaced and/or cleaned.
15
13
 
16
 
Thompson teaches the claimed matter of claim 16, as discussed above.  It would have been obvious to have modified the claim of '011 for the same reason as previously given.
17
24
 
18
 
Khalil teaches the claimed matter of claim 18, as discussed above.  It would have been obvious to have modified the claim of '011 for the purpose of providing a non-return valve which prevents milk from exiting the container.
19
25
 
20
 
Khalil teaches the claimed matter of claim 20, as discussed above.  It would have been obvious to have modified the claim of '011 for enabling a user to access the milk after collection and for preventing milk from getting suctioned back into the pump.
21

 Guthrie  teaches the claimed matter of claim 21, as discussed above.  It would have been obvious to have modified the claim of '011 for the same reason as previously given.
22
27
 
23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '011 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.
24

 Chang teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the issued claim for the same reason as previously given.
25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '011 for the purpose of providing a complete breast pump unit which is optimized in size.
26
15
 
27
 
 Makower teaches the claimed matter of claim 27, as discussed above.  It would have been obvious to have modified the issued claim for the same reason as previously given.
28
1
 
30
10
Baker teaches the claimed matter of claim 30, as discussed above.  It would have been obvious to have modified the claim of '011 for the same reason as previously given.
31
1
See discussion above
32

Myers teaches the claimed matter of claim 30, as discussed above.  It would have been obvious to have modified the claim of '011 for the same reason as previously given.


Claims 1, 3-7, 9, 10, 12-28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,881,766 in view of Khalil.
Claim 1 of the issued patent discloses all of the claimed limitations of claims 1 and 31 except the breast shield is separate from the diaphragm and is configured to enclose the diaphragm with the housing and the diaphragm forming a seal around its outer edge. 
Khalil teaches a breast pump system (fig. 1) having a breast pump (1 in fig. 11) which is separate from the diaphragm (fig. 11) and is configured to enclose the diaphragm with the housing (fig. 9-11).  Khalil further teaches the diaphragm forms a seal around its outer edge (fig. 4/5).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to have the diaphragm be separate from the shield and be enclosed by shield and housing and to form a seal around its outer edge.  This modification would enable easy replacement of components and would ensure the diaphragm forms an effective pumping chamber.
'150 Claims
'766 Claims
Teaching
1
1
Khalil teaching as discussed above.
3
 
Khalil teaches the claimed subject matter as discussed above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to better fit the shield onto the breast.
4
7
 
5
27
 
6
27
 
7
 
Khalil teaches the claimed matter of claim 7, as discussed above.  It would have been obvious to have modified the claim of '766 for the purpose of enabling a user to place the shield on the breast without concern of proper orientation.
9
9
 
10
11
 
12
13
 
13

 Khalil teaches the claimed matter of claim 13, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this configuration enables a uniform pump output (paragraph 31).
14
 
Khalil teaches the claimed matter of claim 14, as discussed above.  It would have been obvious to have modified the claim of '766 for the purpose of enabling the diaphragm to be replaced and/or cleaned.
15
1
 
16
6
 
17
 
Khalil teaches the claimed matter of claim 17, as discussed above.  It would have been obvious to have modified the claim of '766 for the purpose optimizing the size of the breast pump system.
18
5
 
19
2
 
20

Khalil teaches the claimed matter of claim 20, as discussed above.  It would have been obvious to have modified the claim of '766 for enabling a user to access the milk after collection and for preventing milk from getting suctioned back into the pump.
21

 Guthrie  teaches all of the claimed matter as discussed above.  It would have been obvious to have modified the patent claim for the same reasons given.
22
 
Khalil teaches the claimed matter of claim 22, as discussed above.  It would have been obvious to have modified the claim of '766 since Khalil teaches that these relative dimensions help optimize the size of the breast pump.
23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '766 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.
24
 
Chang teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the claim of '766 for the same reason as previously given.
25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '766 for the purpose of providing a complete breast pump unit which is optimized in size.
26
22
 
27
22
 
28
18
 
30
31
Baker teaches the claimed matter of claim 30, as discussed above.  It would have been obvious to have modified the claim of '766 for the same reason as previously given.
31
1
See Khalil teaching above
32

Myers teaches the claimed matter of claim 32, as discussed above.  It would have been obvious to have modified the claim of '766 for the same reason as previously given.


Claims 1, 3-10, and 12-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of copending Application No. 17/181,057 in view of Khalil, and the teachings in the table below. 
The reference claim claims all of the claimed limitations in claims 1 and 31 of the instant application except in that the reference claim does not claim the breast shield is separate from the diaphragm and is configured to enclose the diaphragm with the housing and the diaphragm forming a seal around its outer edge. 
Khalil teaches a breast pump system (fig. 1) having a breast pump (1 in fig. 11) which is separate from the diaphragm (fig. 11) and is configured to enclose the diaphragm with the housing (fig. 9-11).  Khalil further teaches the diaphragm forms a seal around its outer edge (fig. 4/5).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to have the diaphragm be separate from the shield and be enclosed by shield and housing and to form a seal around its outer edge.  This modification would enable easy replacement of components and would ensure the diaphragm forms an effective pumping chamber.
292 Claims
'057 Claims
Teaching
1
1
Teachings as discussed above
3
6
 
4
7
 
5
8
 
6
 
Khalil teaches the claimed matter of claim 6, as discussed above.  It would have been obvious to have modified the claim of '057 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
7
9
 
8
11

9
 
Nesbitt teaches the claimed limitations as discussed above.  It would have been obvious to use the magnets as guide members for the purpose of aligning the magnetic mechanism to properly install the shield.
10
 
Miller teaches the claimed matter of claim 10, as discussed above.  It would have been obvious to have modified the claim of '057 for the same reason as previously given.
12
 
Khalil teaches the claimed matter of claim 12, as discussed above.  It would have been obvious to have modified the claim of '057 since Khalil teaches that this shape is sufficient to transfer suction to the nipple.
13

 Khalil teaches the claimed matter of claim 13, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this configuration enables a uniform pump output (paragraph 31).
14
 
Khalil teaches the claimed matter of claim 14, as discussed above.  It would have been obvious to have modified the claim of '057 for the purpose of enabling the diaphragm to be replaced and/or cleaned.
15
12
 
16
14
Thompson teaches the claimed matter of claim 16, as discussed above.  It would have been obvious to have modified the claim of '057 for the same reason as previously given.
17
 
Khalil teaches the claimed matter of claim 17, as discussed above.  It would have been obvious to have modified the claim of '057 for the purpose optimizing the size of the breast pump system.
18
 
Khalil teaches the claimed matter of claim 18, as discussed above.  It would have been obvious to have modified the claim of '057 for the purpose of providing a non-return valve which prevents milk from exiting the container.
19
15
 
20
 
 Khalil teaches the claimed matter of claim 20 as discussed above.  It would have been obvious to have modified the claim of ‘057 for the purpose of enabling the container to fluidically attach to the shield and to prevent milk from being suctioned out of the container.
21
 
Guthrie  teaches the claimed matter of claim 21, as discussed above.  It would have been obvious to have modified the claim of '057 for the same reason as previously given.
22
 
Khalil teaches the claimed matter of claim 22, as discussed above.  It would have been obvious to have modified the claim of '057 since Khalil teaches that these relative dimensions help optimize the size of the breast pump.
23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '057 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.
24
 
Chang teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the claim of '057 for the same reason as previously given.
25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '057 for the purpose of providing a complete breast pump unit which is optimized in size.
26
 
Makower  teaches the claimed matter of claim 26, as discussed above.  It would have been obvious to have modified the claim of '057 for the same reason as previously given.
27
 
Makower teaches the claimed matter of claim 27, as discussed above.  It would have been obvious to have modified the claim of '057 for the same reason as previously given.
28
19
 
29
29

30
28
Baker teaches the claimed matter of claim 30, as discussed above.  It would have been obvious to have modified the claim of '057 for the same reason as previously given.
31
1
See teaching above
32

Myers teaches the claimed matter of claim 32, as discussed above.  It would have been obvious to have modified the claim of '057 for the same reason as previously given.


This is a provisional nonstatutory double patenting rejection.
Claims 1, 3-10, and 12-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 17/203,397 in view of Khalil. 
The reference claim claims all of the claimed limitations in claims 1 and 31 of the instant application except in that the reference claim does not claim the breast shield is separate from the diaphragm and is configured to enclose the diaphragm with the housing and the diaphragm forming a seal around its outer edge. 
Khalil teaches a breast pump system (fig. 1) having a breast pump (1 in fig. 11) which is separate from the diaphragm (fig. 11) and is configured to enclose the diaphragm with the housing (fig. 9-11).  Khalil further teaches the diaphragm forms a seal around its outer edge (fig. 4/5).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to have the diaphragm be separate from the shield and be enclosed by shield and housing and to form a seal around its outer edge.  This modification would enable easy replacement of components and would ensure the diaphragm forms an effective pumping chamber.

'292 Claims
'397 Claims
Teaching
1
1
Khalil teaching as discussed above
3
3

4

Khalil teaches the claimed matter of claim 4, as discussed above.  It would have been obvious to have modified the reference claim for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
5

Khalil teaches the claimed matter of claim 5, as discussed above.  It would have been obvious to have modified the reference claim for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
6

Khalil teaches the claimed matter of claim 6, as discussed above.  It would have been obvious to have modified the reference claim for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
7
7

8
8

9
9

10
10

12
12

13

 Khalil teaches the claimed matter of claim 13, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this configuration enables a uniform pump output (paragraph 31).
14
14

15
15

16
16

17
17

18
18

19
19

20
20

21
21

22
22

23
23

24
24

25
25

26
26

27
27

28
28

29
30

30
31

31
1
See teaching above
32

Myers teaches the claimed limitation as discussed above and it would have been obvious to have modified the reference claim for the same reasons provided above.


This is a provisional nonstatutory double patenting rejection.
Claims 1, 3-7, 9, 10, 12-28, and 30-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. 17/203,384 in view of Nesbitt and the teachings below. 
The reference claim claims all of the claimed limitations in claims 1 and 31 of the instant application except in that the reference claim does not claim the breast shield is separate from the diaphragm and is configured to enclose the diaphragm with the housing and the diaphragm forming a seal around its outer edge. 
Khalil teaches a breast pump system (fig. 1) having a breast pump (1 in fig. 11) which is separate from the diaphragm (fig. 11) and is configured to enclose the diaphragm with the housing (fig. 9-11).  Khalil further teaches the diaphragm forms a seal around its outer edge (fig. 4/5).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to have the diaphragm be separate from the shield and be enclosed by shield and housing and to form a seal around its outer edge.  This modification would enable easy replacement of components and would ensure the diaphragm forms an effective pumping chamber.
'292 Claims
'384 Claims
Teaching


1
1
Khalil teaching as discussed above


3
 
Khalil teaches the claimed subject matter as discussed above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to better fit the shield onto the breast.


4
 
Khalil teaches the claimed matter of claim 4, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.


5
 
Khalil teaches the claimed matter of claim 5, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.


6
 
Khalil teaches the claimed matter of claim 6, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.


7
 
Khalil teaches the claimed matter of claim 7, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose of enabling a user to place the shield on the breast without concern of proper orientation.


9
 
Guthrie teaches the claimed matter of claim 9, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.


10
 
Miller teaches the claimed matter of claim 10, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.


12
 
Khalil teaches the claimed matter of claim 12, as discussed above.  It would have been obvious to have modified the claim of '384 since Khalil teaches that this shape is sufficient to transfer suction to the nipple.


13

 Khalil teaches the claimed matter of claim 13, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this configuration enables a uniform pump output (paragraph 31).


14
 
Khalil teaches the claimed matter of claim 14, as discussed above. It would have been obvious to have modified the claim of '384 for the purpose of enabling the diaphragm to be replaced and/or cleaned.


15
 
Phillips teaches the claimed matter of claim 15, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.


16
 
Thompson teaches the claimed matter of claim 16, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.


17
 
Khalil teaches the claimed matter of claim 17, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose optimizing the size of the breast pump system.


18
 
Khalil teaches the claimed matter of claim 18, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose of providing a non-return valve which prevents milk from exiting the container.


19
 
Khalil teaches the claimed matter of claim 19, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose of providing a releasable connection between the pump and the container, as taught by Khalil (paragraph 69).


20
 
Khalil teaches the claimed matter of claim 20, as discussed above.  It would have been obvious to have modified the claim of '384 for enabling a user to access the milk after collection and for preventing milk from getting suctioned back into the pump.


21
9
 


22
 
Khalil teaches the claimed matter of claim 22, as discussed above.  It would have been obvious to have modified the claim of '384 since Khalil teaches that these relative dimensions help optimize the size of the breast pump.


23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.


24
 
Chang teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.


25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '384 for the purpose of providing a complete breast pump unit which is optimized in size.


26
 
Makower '794 teaches the claimed matter of claim 26, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.


27
 
Makower '794 teaches the claimed matter of claim 26, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.


28
 
Tanaka teaches the claimed matter of claim 28, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.


30
 
Baker teaches the claimed matter of claim 30, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.


31
1
See teaching above


32

Myers teaches the claimed matter of claim 32, as discussed above.  It would have been obvious to have modified the claim of '384 for the same reason as previously given.




This is a provisional nonstatutory double patenting rejection.
Claims 1, 3-10, and 12-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 17/203,355 in view of Khalil. 
The reference claim claims all of the claimed limitations in claims 1 and 31 of the instant application except in that the reference claim does not claim the breast shield is separate from the diaphragm and is configured to enclose the diaphragm with the housing and the diaphragm forming a seal around its outer edge. 
Khalil teaches a breast pump system (fig. 1) having a breast pump (1 in fig. 11) which is separate from the diaphragm (fig. 11) and is configured to enclose the diaphragm with the housing (fig. 9-11).  Khalil further teaches the diaphragm forms a seal around its outer edge (fig. 4/5).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to have the diaphragm be separate from the shield and be enclosed by shield and housing and to form a seal around its outer edge.  This modification would enable easy replacement of components and would ensure the diaphragm forms an effective pumping chamber.

'292 Claims
'355 Claims
Teaching
1
1
Khalil teaching as discussed above.
3
3
 
4
4
 
5
5
 
6
6
 
7
7
 
8
8
 
9
9
 
10
10
 
12
12
 
13

 Khalil teaches the claimed matter of claim 13, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this configuration enables a uniform pump output (paragraph 31).
14
14
 
15
15
 
16
16
 
17
17
 
18
18
 
19
19
 
20
20
 
21
21
 
22
22
 
23
23
 
24
24
 
25
25
 
26
26
 
27
27
 
28
28
 
29
30
 
30
31
 
31
1
See teaching above
32

Myers teaches the claimed limitation as discussed above.  It would have been obvious to have modified the reference claim for the same reason as discussed above.


This is a provisional nonstatutory double patenting rejection.
Claims 1, 3-10, and 12-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 17/203,418 in view of Khalil. 
Claim 1 of the reference application and/or patent claims all of the claimed limitations in claims 1 and 31 of the instant application except in that the reference claim does not claim the breast shield is separate from the diaphragm and is configured to enclose the diaphragm with the housing and the diaphragm forming a seal around its outer edge. 
Khalil teaches a breast pump system (fig. 1) having a breast pump (1 in fig. 11) which is separate from the diaphragm (fig. 11) and is configured to enclose the diaphragm with the housing (fig. 9-11).  Khalil further teaches the diaphragm forms a seal around its outer edge (fig. 4/5).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to have the diaphragm be separate from the shield and be enclosed by shield and housing and to form a seal around its outer edge.  This modification would enable easy replacement of components and would ensure the diaphragm forms an effective pumping chamber.
'292 Claims
'418 Claims
Teaching
1
1
Khalil teaching as discussed above.
3
3
 
4
4
 
5
5
 
6
6
 
7
7
 
8
8
 
9
9
 
10
10
 
12
12
 
13

 Khalil teaches the claimed matter of claim 13, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this configuration enables a uniform pump output (paragraph 31).
14
14
 
15
15
 
16
16
 
17
17
 
18
18
 
19
19
 
20
20
 
21
21
 
22
22
 
23
23
 
24
24
 
25
25
 
26
26
 
27
27
 
28
28
 
29
29
 
30
30
 
31
1
See teaching above
32

Myers teaches the claimed limitation as discussed above.  It would have been obvious to have modified the reference claim for the same reason as give above.


This is a provisional nonstatutory double patenting rejection.
Claims 1, 3-10, and 12-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14-29 of U.S. Patent No. 11311654 (App 17203313) in view of Khalil and the teachings below. 
Claim 1 of the reference application and/or patent claims all of the claimed limitations in claims 1 and 31 of the instant application except in that the reference claim does not claim the breast shield is separate from the diaphragm and is configured to enclose the diaphragm with the housing and the diaphragm forming a seal around its outer edge. 
Khalil teaches a breast pump system (fig. 1) having a breast pump (1 in fig. 11) which is separate from the diaphragm (fig. 11) and is configured to enclose the diaphragm with the housing (fig. 9-11).  Khalil further teaches the diaphragm forms a seal around its outer edge (fig. 4/5).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to have the diaphragm be separate from the shield and be enclosed by shield and housing and to form a seal around its outer edge.  This modification would enable easy replacement of components and would ensure the diaphragm forms an effective pumping chamber.
'292 Claims
'313 Claims
Teaching
1
1
Khalil teaching as discussed above.
3
17
 
4
18
 
5
18
 
6
18
 
7
19
 
8
20
 
9
21
 
10
22
 
12
24
 
13

 Khalil teaches the claimed matter of claim 13, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this configuration enables a uniform pump output (paragraph 31).
14
26
 
15
27
 
16
 
Thompson teaches the claimed matter of claim 16, as discussed above.  It would have been obvious to have modified the claim of '313 for the same reason as previously given.
17
 
Khalil teaches the claimed matter of claim 17, as discussed above.  It would have been obvious to have modified the claim of '313 for the purpose optimizing the size of the breast pump system.
18
28
 
19
29

20
 
Khalil teaches the claimed matter of claim 20, as discussed above.  It would have been obvious to have modified the claim of '313 for enabling a user to access the milk after collection and for preventing milk from getting suctioned back into the pump.
21
 
Guthrie  teaches the claimed matter of claim 21, as discussed above.  It would have been obvious to have modified the claim of '313 for the same reason as previously given.
22
 
Khalil teaches the claimed matter of claim 22, as discussed above.  It would have been obvious to have modified the claim of '313 since Khalil teaches that these relative dimensions help optimize the size of the breast pump.
23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '313 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.
24
 
Chang teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the claim of '313 for the same reason as previously given.
25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '313 for the purpose of providing a complete breast pump unit which is optimized in size.
26
 
Makower '794 teaches the claimed matter of claim 26, as discussed above.  It would have been obvious to have modified the claim of '313 for the same reason as previously given.
27
 
Makower '794 teaches the claimed matter of claim 27, as discussed above.  It would have been obvious to have modified the claim of '313 for the same reason as previously given.
28
 1

29
14

30
15
 
31
1
See discussion above
32

Myers teaches the claimed matter of claim 32, as discussed above.  It would have been obvious to have modified the claim of '313 for the same reason as previously given.


Claims 1, 3-10, and 12-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/203,150 in view of Nesbitt. 
Claim 1 of the reference application and/or patent claims all of the claimed limitations in claims 1 and 31 of the instant application except in that the reference claim does not claim the breast shield is separate from the diaphragm and is configured to enclose the diaphragm with the housing and the diaphragm forming a seal around its outer edge. 
Khalil teaches a breast pump system (fig. 1) having a breast pump (1 in fig. 11) which is separate from the diaphragm (fig. 11) and is configured to enclose the diaphragm with the housing (fig. 9-11).  Khalil further teaches the diaphragm forms a seal around its outer edge (fig. 4/5).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to have the diaphragm be separate from the shield and be enclosed by shield and housing and to form a seal around its outer edge.  This modification would enable easy replacement of components and would ensure the diaphragm forms an effective pumping chamber.
'292 Claims
'150 Claims
Teaching
1
1
Khalil teaching as discussed above.
3
3
 
4
4
 
5
5
 
6
6
 
7
7
 
8
8
 
9
9
 
10
10
 
12
12
 
13

 Khalil teaches the claimed matter of claim 13, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this configuration enables a uniform pump output (paragraph 31).
14
14
 
15
15
 
16
16
 
17
17
 
18
18
 
19
19
 
20
20
 
21
21
 
22
22
 
23
23
 
24
24
 
25
25
 
26
26
 
27
27
 
28
28
 
29
29
 
30
30
 
31


32

Myers teaches all of the claimed limitations as discussed above.  It would have been obvious to have modified the reference claim for the same reason as provided above.


This is a provisional nonstatutory double patenting rejection.
Claims 1, 3-7, 9, 10, and 12-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 18, 19, and 21-30 of US Patent No. 11324866 (Application No. 17/203,259) in view of Khalil and the teachings below. 
Claim 1 of the reference application and/or patent claims all of the claimed limitations in claims 1 and 31 of the instant application except in that the reference claim does not claim the breast shield is separate from the diaphragm and is configured to enclose the diaphragm with the housing and the diaphragm forming a seal around its outer edge. 
Khalil teaches a breast pump system (fig. 1) having a breast pump (1 in fig. 11) which is separate from the diaphragm (fig. 11) and is configured to enclose the diaphragm with the housing (fig. 9-11).  Khalil further teaches the diaphragm forms a seal around its outer edge (fig. 4/5).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to have the diaphragm be separate from the shield and be enclosed by shield and housing and to form a seal around its outer edge.  This modification would enable easy replacement of components and would ensure the diaphragm forms an effective pumping chamber.
'292 Claims
'259 Claims
Teaching
1
1
Khalil teaching as discussed above
3
 
Khalil teaches the claimed subject matter as discussed above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to better fit the shield onto the breast.
4
 
Khalil teaches the claimed matter of claim 4, as discussed above.  It would have been obvious to have modified the claim of '259 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
5
 
Khalil teaches the claimed matter of claim 5, as discussed above.  It would have been obvious to have modified the claim of '259 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
6
 
Khalil teaches the claimed matter of claim 6, as discussed above.  It would have been obvious to have modified the claim of '259 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
7
 
Khalil teaches the claimed matter of claim 7, as discussed above.  It would have been obvious to have modified the claim of '259 for the purpose of enabling a user to place the shield on the breast without concern of proper orientation.
9
 
Guthrie teaches the claimed matter of claim 9, as discussed above.  It would have been obvious to have modified the claim of '259 for the same reason as previously given.
10
 
Miller teaches the claimed matter of claim 10, as discussed above.  It would have been obvious to have modified the claim of '259 for the same reason as previously given.
12
 
Khalil teaches the claimed matter of claim 12, as discussed above.  It would have been obvious to have modified the claim of '259 since Khalil teaches that this shape is sufficient to transfer suction to the nipple.
13

 Khalil teaches the claimed matter of claim 13, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this configuration enables a uniform pump output (paragraph 31).
14
 
Khalil teaches the claimed matter of claim 14, as discussed above.  It would have been obvious to have modified the claim of '259 for the purpose of enabling the diaphragm to be replaced and/or cleaned.
15
22
 
16
23
 
17
24
 
18
25
 
19
26
 
20
27
 
21
15
 
22
 
Khalil teaches the claimed matter of claim 22, as discussed above.  It would have been obvious to have modified the claim of '259 since Khalil teaches that these relative dimensions help optimize the size of the breast pump.
23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '259 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.
24
 
Chang teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the claim of '259 for the same reason as previously given.
25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '259 for the purpose of providing a complete breast pump unit which is optimized in size.
26
18
 
27
19
 
28
28
 
29
29

30
30
 
31
1
See teaching above
32

Myers teaches the claimed matter of claim 32, as discussed above.  It would have been obvious to have modified the claim of '259 for the same reasons given above.


Claims 1, 3-7, 9, 10, 12-28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of US Patent No. 11357894 (Application No. 17/203,216) in view of Khalil and the teachings below. 
Claim 1 of the reference application and/or patent claims all of the claimed limitations in claims 1 and 31 of the instant application except in that the reference claim does not claim the breast shield is separate from the diaphragm and is configured to enclose the diaphragm with the housing and the diaphragm forming a seal around its outer edge. 
Khalil teaches a breast pump system (fig. 1) having a breast pump (1 in fig. 11) which is separate from the diaphragm (fig. 11) and is configured to enclose the diaphragm with the housing (fig. 9-11).  Khalil further teaches the diaphragm forms a seal around its outer edge (fig. 4/5).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to have the diaphragm be separate from the shield and be enclosed by shield and housing and to form a seal around its outer edge.  This modification would enable easy replacement of components and would ensure the diaphragm forms an effective pumping chamber.
‘292 Claims
'216 Claims
Teaching
1
1
Khalil teaching as discussed above
3
 
Khalil teaches the claimed subject matter as discussed above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to better fit the shield onto the breast.
4
 
Khalil teaches the claimed matter of claim 4, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
5
 
Khalil teaches the claimed matter of claim 5, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
6
 
Khalil teaches the claimed matter of claim 6, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
7
 
Khalil teaches the claimed matter of claim 7, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of enabling a user to place the shield on the breast without concern of proper orientation.
9
 
Guthrie teaches the claimed matter of claim 9, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.
10
 
Miller teaches the claimed matter of claim 10, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.
12
 
Khalil teaches the claimed matter of claim 12, as discussed above.  It would have been obvious to have modified the claim of '216 since Khalil teaches that this shape is sufficient to transfer suction to the nipple.
13

 Khalil teaches the claimed matter of claim 13, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this configuration enables a uniform pump output (paragraph 31).
14
 
Khalil teaches the claimed matter of claim 14, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of enabling the diaphragm to be replaced and/or cleaned.
15
 
Phillips teaches the claimed matter of claim 15, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.
16
 
Thompson teaches the claimed matter of claim 16, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.
17
 
Khalil teaches the claimed matter of claim 17, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose optimizing the size of the breast pump system.
18
 
Khalil teaches the claimed matter of claim 18, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of providing a non-return valve which prevents milk from exiting the container.
19
 
Khalil teaches the claimed matter of claim 19, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of providing a releasable connection between the pump and the container, as taught by Khalil (paragraph 69).
20
 
Khalil teaches the claimed matter of claim 20, as discussed above.  It would have been obvious to have modified the claim of '216 for enabling a user to access the milk after collection and for preventing milk from getting suctioned back into the pump.
21
6

22
 
Khalil teaches the claimed matter of claim 22, as discussed above.  It would have been obvious to have modified the claim of '216 since Khalil teaches that these relative dimensions help optimize the size of the breast pump.
23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.
24
 
Chang teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.
25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '216 for the purpose of providing a complete breast pump unit which is optimized in size.
26
 
Makower '794 teaches the claimed matter of claim 26, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.
27
 
Makower '794 teaches the claimed matter of claim 27, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.
28
 
Tanaka teaches the claimed matter of claim 28, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.
30
 
Baker teaches the claimed matter of claim 30, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.
31
1
See discussion above
32

Myers teaches the claimed matter of claim 32, as discussed above.  It would have been obvious to have modified the claim of '216 for the same reason as previously given.


Claims 1, 3-10, and 12-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/203,179 in view of Khalil. 
Claim 1 of the reference application and/or patent claims all of the claimed limitations in claims 1 and 31 of the instant application except in that the reference claim does not claim the breast shield is separate from the diaphragm and is configured to enclose the diaphragm with the housing and the diaphragm forming a seal around its outer edge. 
Khalil teaches a breast pump system (fig. 1) having a breast pump (1 in fig. 11) which is separate from the diaphragm (fig. 11) and is configured to enclose the diaphragm with the housing (fig. 9-11).  Khalil further teaches the diaphragm forms a seal around its outer edge (fig. 4/5).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to have the diaphragm be separate from the shield and be enclosed by shield and housing and to form a seal around its outer edge.  This modification would enable easy replacement of components and would ensure the diaphragm forms an effective pumping chamber.
'292 Claims
'179 Claims
Teaching
1
1
Khalil teaching as discussed above.
3
11
 
4
12
 
5
13
 
6
14
 
7
15
 
8
16
 
9
17
 
10
18
 
12
20
 
13

 Khalil teaches the claimed matter of claim 13, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this configuration enables a uniform pump output (paragraph 31).
14
22
 
15
10
 
16
3
 
17
4
 
18
5
 
19
6
 
20
7
 
21
8
 
22
9
 
23
23
 
24
24
 
25
25
 
26
26
 
27
27
 
28
28
 
29
29
 
30
30
 
31
1
See discussion above
32

Myers teaches the claimed limitation above.  It would have been obvious to have modified the reference claim for the same reasons given above.


This is a provisional nonstatutory double patenting rejection.
Claims 1, 3-10, 12-28 and 30-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/203,327 in view of Khalil. 
Claim 1 of the reference application and/or patent claims all of the claimed limitations in claims 1 and 31 of the instant application except in that the reference claim does not claim the breast shield is separate from the diaphragm and is configured to enclose the diaphragm with the housing and the diaphragm forming a seal around its outer edge. 
Khalil teaches a breast pump system (fig. 1) having a breast pump (1 in fig. 11) which is separate from the diaphragm (fig. 11) and is configured to enclose the diaphragm with the housing (fig. 9-11).  Khalil further teaches the diaphragm forms a seal around its outer edge (fig. 4/5).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to have the diaphragm be separate from the shield and be enclosed by shield and housing and to form a seal around its outer edge.  This modification would enable easy replacement of components and would ensure the diaphragm forms an effective pumping chamber.
‘292 Claims
'216 Claims
Teaching
1
1
Khalil teaching as discussed above
3
 3

4
 4

5
 
Khalil teaches the claimed matter of claim 5, as discussed above.  It would have been obvious to have modified the claim of '327 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
6
 
Khalil teaches the claimed matter of claim 6, as discussed above.  It would have been obvious to have modified the claim of '327 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
7
 7

8
8

9
 
Nesbitt teaches the claimed limitations as discussed above.  It would have been obvious to have modified the reference claim to use the magnets to ensure the shield is properly latched.
10
 10

12
 12

13

 Khalil teaches the claimed matter of claim 13, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this configuration enables a uniform pump output (paragraph 31).
14
 
Khalil teaches the claimed matter of claim 14, as discussed above.  It would have been obvious to have modified the reference claim for the purpose of enabling the diaphragm to be replaced and/or cleaned.
15
 15

16
 16

17
 17

18
 
Khalil teaches the claimed matter of claim 18, as discussed above.  It would have been obvious to have modified the reference claim for the purpose of providing a non-return valve which prevents milk from exiting the container.
19
 19

20
 
Khalil teaches the claimed matter of claim 20, as discussed above.  It would have been obvious to have modified the reference claim for enabling a user to access the milk after collection and for preventing milk from getting suctioned back into the pump.
21
6

22
 
Khalil teaches the claimed matter of claim 22, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that these relative dimensions help optimize the size of the breast pump.
23
 23

24
 
Chang teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the reference claim for the same reason as previously given.
25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the reference claim for the purpose of providing a complete breast pump unit which is optimized in size.
26
 
Makower '794 teaches the claimed matter of claim 26, as discussed above.  It would have been obvious to have modified the reference claim for the same reason as previously given.
27
 
Makower '794 teaches the claimed matter of claim 27, as discussed above.  It would have been obvious to have modified the reference claim for the same reason as previously given.
28
 
Tanaka teaches the claimed matter of claim 28, as discussed above.  It would have been obvious to have modified the claim of the reference app for the same reason as previously given.
30
 
Baker teaches the claimed matter of claim 30, as discussed above.  It would have been obvious to have modified the claim of '327 for the same reason as previously given.
31
1
See discussion above
32

Myers teaches the claimed matter of claim 32, as discussed above.  It would have been obvious to have modified the reference claim for the same reason as previously given.


This is a provisional nonstatutory double patenting rejection.
Claims 1, 2-10, and 12-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of US Patent No 11260151 (Application No. 17/203,109) in view of Khalil and the teachings below. 
Claim 1 of the reference application and/or patent claims all of the claimed limitations in claims 1 and 31 of the instant application except in that the reference claim does not claim the breast shield is separate from the diaphragm and is configured to enclose the diaphragm with the housing and the diaphragm forming a seal around its outer edge. 
Khalil teaches a breast pump system (fig. 1) having a breast pump (1 in fig. 11) which is separate from the diaphragm (fig. 11) and is configured to enclose the diaphragm with the housing (fig. 9-11).  Khalil further teaches the diaphragm forms a seal around its outer edge (fig. 4/5).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to have the diaphragm be separate from the shield and be enclosed by shield and housing and to form a seal around its outer edge.  This modification would enable easy replacement of components and would ensure the diaphragm forms an effective pumping chamber.
'292 Claims
109 Claims
Teaching
1
1
Khalil teaching as discussed above
3
21
 
4
22
 
5
22
 
6
22
 
7
 
Khalil teaches the claimed matter of claim 7, as discussed above.  It would have been obvious to have modified the claim of '109 for the purpose of enabling a user to place the shield on the breast without concern of proper orientation.
8
23
 
9
 
Nesbitt teaches the claimed limitation as discussed above.  It would have been obvious to have used the magnets as guide members to correctly position the shield against the housing.
10
24
 
12
26
 
13

 Khalil teaches the claimed matter of claim 13, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this configuration enables a uniform pump output (paragraph 31).
14
28
 
15
29
 
16
 
Thompson teaches the claimed matter of claim 16, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
17
 
Khalil teaches the claimed matter of claim 17, as discussed above.  It would have been obvious to have modified the claim of '109 for the purpose optimizing the size of the breast pump system.
18
 
Khalil teaches the claimed matter of claim 18, as discussed above.  It would have been obvious to have modified the claim of '109 for the purpose of providing a non-return valve which prevents milk from exiting the container.
19
30
 
20
 
Khalil teaches the claimed matter of claim 20, as discussed above.  It would have been obvious to have modified the claim of '109 for enabling a user to access the milk after collection and for preventing milk from getting suctioned back into the pump.
21
9
 
22
 
Khalil teaches the claimed matter of claim 22, as discussed above.  It would have been obvious to have modified the claim of '109 since Khalil teaches that these relative dimensions help optimize the size of the breast pump.
23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '109 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.
24
 
Chang teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '109 for the purpose of providing a complete breast pump unit which is optimized in size.
26
 
Makower '794 teaches the claimed matter of claim 26, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
27
 
Makower '794 teaches the claimed matter of claim 26, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
28
 
Tanaka teaches the claimed matter of claim 28, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
29
5

30
19
 
31
1
See teaching above
32

Myers teaches the claimed matter of claim 32, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.


Claims 1, 3-7, 9, 10, and 12-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of US Patent No. 11357893 (Application No. 17/203,050) in view of Khalil and the teachings below. 
Claim 1 of the reference application and/or patent claims all of the claimed limitations in claims 1 and 31 of the instant application except in that the reference claim does not claim the breast shield is separate from the diaphragm and is configured to enclose the diaphragm with the housing and the diaphragm forming a seal around its outer edge. 
Khalil teaches a breast pump system (fig. 1) having a breast pump (1 in fig. 11) which is separate from the diaphragm (fig. 11) and is configured to enclose the diaphragm with the housing (fig. 9-11).  Khalil further teaches the diaphragm forms a seal around its outer edge (fig. 4/5).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to have the diaphragm be separate from the shield and be enclosed by shield and housing and to form a seal around its outer edge.  This modification would enable easy replacement of components and would ensure the diaphragm forms an effective pumping chamber.
‘292 Claims
'109 Claims
Teaching
1
1
Khalil teaching as discussed above
3
7
 
4
8
 
5
9
 
6
10
 
7
 11

9
 13

10
 
Miller teaches the claimed matter of claim 10, as discussed above.  It would have been obvious to have modified the claim of '109 for the same reason as previously given.
12
16
 
13

 Khalil teaches the claimed matter of claim 13, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this configuration enables a uniform pump output (paragraph 31).
14

 Khalil teaches the claimed matter of claim 14, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this configuration enables a uniform pump output (paragraph 31).
15
19
 
16
 20

17
21 

18
 22

19
23
 
20
 24

21
 25

22
 26

23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '109 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.
24
 27

25
 28

26
 29

27
 30

28
 2

29
4

30
5
 
31
1
See discussion above
32

Myers teaches the claimed matter of claim 32, as discussed above.  It would have been obvious to have modified the reference claim for the same reasons provided above.


Claims 1, 3-7, 9, 10, 12-28, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of US Patent No. 11376352 (Application No. 17/203,079) in view of Khalil and the teachings below. 
Claim 1 of the reference application and/or patent claims all of the claimed limitations in claims 1 and 31 of the instant application except in that the reference claim does not claim the breast shield is separate from the diaphragm and is configured to enclose the diaphragm with the housing and the diaphragm forming a seal around its outer edge. 
Khalil teaches a breast pump system (fig. 1) having a breast pump (1 in fig. 11) which is separate from the diaphragm (fig. 11) and is configured to enclose the diaphragm with the housing (fig. 9-11).  Khalil further teaches the diaphragm forms a seal around its outer edge (fig. 4/5).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the reference claim to have the diaphragm be separate from the shield and be enclosed by shield and housing and to form a seal around its outer edge.  This modification would enable easy replacement of components and would ensure the diaphragm forms an effective pumping chamber.
'292 Claims
'079 Claims
Teaching
1
1
Khalil teaching as discussed above
3
 
Khalil teaches the claimed subject matter as discussed above.  It would have been obvious to have modified the reference claim for the purpose of enabling a user to better fit the shield onto the breast.
4
 
Khalil teaches the claimed matter of claim 4, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
5
 
Khalil teaches the claimed matter of claim 5, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
6
 
Khalil teaches the claimed matter of claim 6, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of obviating the need for separate pieces which would increase the risk of leakage.
7
 
Khalil teaches the claimed matter of claim 7, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of enabling a user to place the shield on the breast without concern of proper orientation.
9
 
Nesbitt teaches the claimed limitation as discussed above.  it would have been obvious to have modified the patent claim and use the magnets as guide members for the purpose of ensuring the shield is properly latched to the housing. 
10
 
Miller teaches the claimed matter of claim 10, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.
12
 
Khalil teaches the claimed matter of claim 12, as discussed above.  It would have been obvious to have modified the claim of '079 since Khalil teaches that this shape is sufficient to transfer suction to the nipple.
13

 Khalil teaches the claimed matter of claim 13, as discussed above.  It would have been obvious to have modified the reference claim since Khalil teaches that this configuration enables a uniform pump output (paragraph 31).
14
 
Khalil teaches the claimed matter of claim 14, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of enabling the diaphragm to be replaced and/or cleaned.
15
 
Phillips teaches the claimed matter of claim 15, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.
16
 
Thompson teaches the claimed matter of claim 16, as discussed on pg. 18.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.
17
 
Khalil teaches the claimed matter of claim 17, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose optimizing the size of the breast pump system.
18
 
Khalil teaches the claimed matter of claim 18, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of providing a non-return valve which prevents milk from exiting the container.
19
 
Khalil teaches the claimed matter of claim 19, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of providing a releasable connection between the pump and the container, as taught by Khalil (paragraph 69).
20
 
Khalil teaches the claimed matter of claim 20, as discussed above.  It would have been obvious to have modified the claim of '079 for enabling a user to access the milk after collection and for preventing milk from getting suctioned back into the pump.
21
11
 
22
 
Khalil teaches the claimed matter of claim 22, as discussed above.  It would have been obvious to have modified the claim of '079 since Khalil teaches that these relative dimensions help optimize the size of the breast pump.
23
 
Khalil teaches the claimed matter of claim 23, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of enabling milk to be expressed from the nipple tunnel to the milk container.
24
 
Chang teaches the claimed matter of claim 24, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.
25
 
Khalil teaches the claimed matter of claim 25, as discussed above.  It would have been obvious to have modified the claim of '079 for the purpose of providing a complete breast pump unit which is optimized in size.
26
 
Makower '794 teaches the claimed matter of claim 26, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.
27
 
Makower '794 teaches the claimed matter of claim 27, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.
28
 
Tanaka teaches the claimed matter of claim 28, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.
30
 
Baker teaches the claimed matter of claim 30, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.
31
1
See discussion above
32

Myers teaches the claimed matter of claim 32, as discussed above.  It would have been obvious to have modified the claim of '079 for the same reason as previously given.

Allowable Subject Matter
Excepting for the double patenting rejection(s) above, claims 8 and 29 is allowable over the prior art of record. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the closest prior art is Khalil. Khalil appears to disclose that the breast shield is configured to slide in/out from the housing with the diaphragm my disconnecting the diaphragm from the vacuum pump through hose 80.  However, Khalil does not teach or disclose that the shield is configured to slide in/out from the housing on guide members in the breast shield as required by the claim.
Regarding claim 29, the closest prior art is Khalil which teaches a substantially similar breast pump device (fig. 9) but does not disclose the mass of the device.  Myers (US 20020193731) teaches a similar device (fig 1A) but teaches that the device can weigh 2lbs (paragraph 97) which is significantly higher than the claimed mass of the device (less than 250 grams or approximately 0.5 lbs).  There is nothing in the prior art of record which suggests an integrated breast pump device with the claimed mass.  Additionally, the examiner notes that Applicant has assigned criticality for the claimed dimension on pg. 12, lines 17-21 of the Specification since the claimed mass enable the breast pump device to be more comfortable for wear and use. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783